           Case 3:18-cv-00527-LRH-WGC Document 113 Filed 06/15/21 Page 1 of 3




 1   FLETCHER & LEE
     Elizabeth Fletcher, Esq.
 2   Nevada Bar No. 10082
     Cecilia Lee, Esq.
 3
     Nevada Bar No. 3344
 4   448 Ridge Street
     Reno, Nevada 89501
 5   Telephone: 775.324.1011
     Email: efletcher@fletcherlawgroup.com
 6   Email: clee@fletcherlawgroup.com
 7
     Attorneys for Plaintiff HP Tuners, LLC
 8
                                 UNITED STATES DISTRICT COURT
 9
                                         DISTRICT OF NEVADA
10
     HP TUNERS, LLC, a Nevada limited liability        Case No. 3:18-cv-00527-LRH-WGC
11   company,
12
                            Plaintiff,                 NOTICE OF FIRM NAME CHANGE
13
             vs.
14
     KENNETH CANNATA,
15

16                          Defendant.

17   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD

18          PLEASE TAKE NOTICE that the law firm of Lee High, Ltd. has changed its name to

19   FLETCHER & LEE effective June 15, 2021. The firm address, telephone number and fax number

20   remain the same; however, counsels’ email addresses have changed. Please update your records

21   to reflect these changes.

22                                          FLETCHER & LEE
                        Elizabeth Fletcher, Esq. – efletcher@fletcherlawgroup.com
23                            Cecilia Lee, Esq. – clee@fletcherlawgroup.com
                                             448 Ridge Street
24
                                            Reno, Nevada 89501
25                                       Telephone: 775.324.1011
                                         Facsimile: 775.499.5976
26
     ///
27
     ///


                                                   1
     Case 3:18-cv-00527-LRH-WGC Document 113 Filed 06/15/21 Page 2 of 3




 1    DATED this 15th day of June, 2021.

 2                                         FLETCHER & LEE

 3                                         /s/ Elizabeth Fletcher, Esq.
                                           ELIZABETH FLETCHER, ESQ.
 4                                         CECILIA LEE, ESQ.
 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                             2
          Case 3:18-cv-00527-LRH-WGC Document 113 Filed 06/15/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2          Pursuant to Fed. R. Civ. P. 5(b) and Local Rule IC 4-1, I certify under penalty of perjury
 3   that I am an employee of Fletcher & Lee, 448 Ridge Street, Reno, Nevada 89501, and that on June
 4   15, 2021, I served the Notice of Firm Name Change via the Court’s Notice of Electronic Filing to
 5   all those persons registered with the United States District Court to receive service electronically
 6   for the above-captioned matter.
 7          DATED this 15th day of June, 2021.
 8                                                        /s/ Elizabeth Dendary, CP
 9                                                        ELIZABETH DENDARY, CP
                                                          Certified Paralegal
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27



                                                      3
